Citation Nr: 0529641	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
bilateral hearing loss and tinnitus.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a travel board hearing at the RO in May 2005.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's bilateral hearing loss and tinnitus were 
not present in service, nor are the bilateral hearing loss 
and tinnitus etiologically related to service.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in June 2002, after the enactment of the VCAA.  

An RO letter dated in August 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the August 2002 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
condition was related to service.  This letter informed the 
veteran of what evidence was necessary to substantiate claims 
for service connection.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ's November 2002 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the July 
2003 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Further, the veteran was informed of the need to do 
so at the May 2005 Board hearing.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.

The Board also notes that the veteran's service medical 
records were destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri.  In a November 2002 
letter, the RO informed the veteran that his service medical 
records might have been destroyed in the fire and requested 
that he submit any service medical records that were in his 
possession.  In addition, the RO requested that the veteran 
furnish dates of treatment in service for his claimed 
disability so the RO could search for alternate sources of 
information related to his service.  The veteran did not 
respond to the November 2002 letter.

Additionally, the July 2003 statement of the case and August 
2003 and July 2004 supplemental statements of the case 
provided guidance regarding the evidence necessary to 
substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's February 1955 service separation examination is 
of record and shows that his ears, which included his hearing 
ability, were normal.  The veteran's Form DD-214 shows that 
his military occupational specialty (MOS) was an artillery 
crewman.

A June 2002 VA outpatient medical record shows that the 
veteran had decreased hearing.

A June 2002 private medical record from G.H. shows that the 
veteran had bilateral sensorineural hearing loss.

In December 2002, the veteran underwent a VA examination.  
The veteran reported that he served on active duty from 1953 
to 1955, but did not serve in combat in Korea.  He was in the 
artillery unit and had exposure to loud noise while on active 
duty.  He suspected that he had some sort of hearing loss in 
service.  He also gave a five to 10 year history of bilateral 
occasional tinnitus.  The VA examiner noted that the veteran 
had a physician examination conducted in February 1955 during 
his separation from service and the examination report 
indicated that the veteran's hearing was normal at that time.  
The diagnoses were bilateral high frequency sensorineural 
hearing loss and bilateral occasional tinnitus.  Based on his 
review of the veteran's claims folder and the physical 
examination, the VA examiner opined that because the veteran 
was noted to have normal hearing at the time of separation 
from service and there was no mention of hearing loss or 
tinnitus in the claims folder record, it would appear most 
likely that the veteran's current hearing loss and tinnitus 
occurred subsequent to separation from service and were 
related to a combination of genetic and environmental 
factors.  Therefore, he stated that it was his opinion that 
it was less likely than not that the veteran's current 
hearing loss and tinnitus were related to noise exposure or 
acoustic trauma that occurred while the veteran was on active 
duty.

In the veteran's July 2003 substantive appeal, he argued that 
during service he shot 120 mm guns and also trained for eight 
weeks in anti-aircraft on a 90 mm gun.  He stated that he did 
not have a physical examination at the time of his discharge 
from service, and since his discharge, his hearing had become 
progressively worse.

In May 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge and stated that when he entered the 
military, he could hear very well.  His MOS's were anti-
aircraft and infantry.  While he was training, he shot guns 
quite often - approximately 80 to 90 times in an eight-week 
period.  During this time, he did not wear earplugs.  After 
this initial training, he noticed a ringing in his ears.  
Further, after this training he noticed that his hearing 
would be gone and then return a few hours later.  The ringing 
in his ears, or tinnitus, was continuous.  After he left the 
military, he did not have an examination.  He stated that 
they asked him whether he had any problems and he told them 
he did not have any injuries and he had not been hurt.  They 
did not give him a whisper test at the time of separation.  
After the military, he stated that he had not been exposed to 
any acoustic trauma, other than hunting.  The veteran's wife 
testified and stated that she had been married to him for 11 
years and noticed that his hearing decreased during that 
time.  The veteran also testified that he did not receive 
treatment for his hearing loss.  He also stated that he 
challenged the adequacy of the December 2002 VA examination 
because the December 2002 VA examiner stated that the veteran 
was exposed to acoustic trauma in the military, but opined 
that the veteran's hearing loss was not related to service.  
Therefore, the veteran argued that the December 2002 VA 
examiner contradicted himself.  The veteran then requested 
another VA examination to determine the etiology of his 
hearing loss.

A June 2005 private medical record from E.J., Au.D. shows 
that the veteran had mild sloping to profound sensorineural 
hearing loss bilaterally.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus and thus service connection is not 
warranted.  

In reaching these determinations, the Board notes that the 
veteran's service separation examination shows that his 
hearing was normal.  Further, although the veteran argues 
that he was exposed to acoustic trauma during service and his 
DD-214 shows an MOS of artillery crewman, the December 2002 
VA examiner opined that the veteran's hearing loss and 
tinnitus were not related to his service.  Significantly, in 
offering this assessment, the VA examiner indicated that he 
reviewed the veteran's claims folder, which included the 
veteran's Form DD-214, and acknowledged that the veteran was 
exposed to acoustic trauma during service.   In addition, the 
Board notes that the first medical evidence of record to show 
a diagnosis of hearing loss was in June 2002, which is 47 
years after the veteran's discharge from service.  The first 
diagnosis of tinnitus was in December 2002, also 47 years 
after his discharge from service.  Hence, because there is no 
evidence that the veteran's hearing loss and tinnitus were 
incurred in or related to his service, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss and tinnitus.

In reaching these determinations, the Board does not question 
the sincerity of the veteran's conviction that he has 
bilateral hearing loss and tinnitus as a consequence of his 
in-service exposure to acoustic trauma.  The Board notes, 
however, that as a lay person, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (2005) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 517 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Because he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology for his bilateral hearing loss and 
tinnitus, and since there only competent medical evidence, 
i.e., the impression of the December 2002 VA examiner, is 
against the claims, there is no basis upon which to establish 
service connection for these conditions.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


